DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The applicant filed preliminary amendment in 02/12/2021 and claims 1-20 are pending in the application, including independent claims 1, 10, and 19.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2022, 07/04/2022, 05/20/2022, 03/25/2022, 03/10/2022, 02/01/2022, 12/01/2021, 11/10/2021, 11/02/2021, 10/26/2021, 10/14/2021, 07/23/2021, 06/30/2021, 02/12/2021 and 02/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 4, 5, 6, 8, 9, 10, 13, 14, 15, 17 and 18 are objected to because of the following informalities:  
in claim 4 of lines 3 the occurrence of "in order" should be amended to---"in the order"----- 
in claim 4 of lines 4 the occurrence of "in received messages" should be amended to---"in the received messages"-----
in claim 5 of lines 3 the occurrence of "in order" should be amended to---"in the order"----- 
in claim 5 of lines 4 the occurrence of "in received messages" should be amended to---"in the received messages"-----
in claim 6 of lines 3 the occurrence of "NVMe" should be amended to---"Non-Volatile Memory express (NVMe)"-----
in claim 8 of lines 3 the occurrence of "NVMe" should be amended to---"Non-Volatile Memory express (NVMe)"-----
in claim 8 of lines 6 the occurrence of "NVMe" should be amended to---"the NVMe"-----
in claim 9 of lines 2 the occurrence of "NVMe" should be amended to---"the NVMe"-----
in claim 10 of lines 8 the occurrence of "in order" should be amended to---"in an order"-----
in claim 13 of lines 2 the occurrence of "in order" should be amended to---"in the order"----- 
in claim 13 of lines 3 the occurrence of "in received messages" should be amended to---"in the received messages"-----
in claim 14 of lines 2 the occurrence of "in order" should be amended to---"in the order"----- 
in claim 14 of lines 3 the occurrence of "in received messages" should be amended to---"in the received messages"-----
in claim 15 of lines 2 the occurrence of "NVMe" should be amended to---"Non-Volatile Memory express (NVMe)"-----
in claim 17 of lines 2 the occurrence of "NVMe" should be amended to---"Non-Volatile Memory express (NVMe)"-----
in claim 17 of lines 5 the occurrence of "NVMe" should be amended to---"the NVMe"-----
in claim 18 of lines 2 the occurrence of "NVMe" should be amended to---"the NVMe"-----
Appropriate corrections are required.

35 USC § 112 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
	(f) Element in Claim for a Combination. – An element in a claim for a combination may be 	expressed as a means or step for performing a specified function without the recital of 	structure, material, or acts in support thereof, and such claim shall be construed to cover the 	corresponding structure, material, or acts described in the specification and equivalents 	thereof.

	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
	An element in a claim for a combination may be expressed as a means or step 			for performing a specified function without the recital of structure, 			                                	material, or acts in support thereof, and such claim shall be construed to 			                     	cover the corresponding structure, material, or acts described in the 	specification and equivalents 	thereof.


	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
	Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
	The limitation of claims 19-20 that recite(s) “means for + Ving …” is being treated in accordance with 112 (f) because the function of mean for/unit is modified by the term “configured to” which is a word that serves as a generic placeholder for structure that performs the recited function (i.e., the claim uses a term that is a substitute for “configured to”).
	Claim limitation “mean for/unit” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “mean for /unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
	Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 19-20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Page 11 [0038] lines 1-11 of the specification discloses “Processor 124 of network controller 120 executes network controller module 18 to select message sequencers and program the message sequencers, as needed. Processor 124 can include circuitry such as a CPU, a GPU, a microcontroller, a DSP, an ASIC, an FPGA, hard-wired logic, analog circuitry and/or a combination thereof. In some implementations, processor 124 can include an SoC, which may be combined with one or both of memory 126 and interface 128. Memory 126 can include, for example, a volatile RAM such as DRAM, a non-volatile RAM, or other solid-state memory that is used by processor 124 to store data. Network controller 120 communicates with core switch 106A via interface 128, which is configured to interface with ports 130A of core switch 106A, and may interface according to a standard, such as Ethernet.” corresponding to “mean for + Ving”. 
	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
	If applicant does not intend to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 4, 5, 10, 12, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev et al. [hereinafter as Shalev], US 2017/0187846 A1 in view of Steffen et al. [hereinafter as Steffen], US 2019/0044878 A1.
Regarding claim 1, Shalev disclose wherein a programmable switch (Fig.1 [0026], a programmable switches 104a-c and Fig.4 [0066], field-programmable gate array (FPGA) implemented), comprising:
a plurality of ports for communicating with devices on a network (Fig.1 [0028], multiple ports for communicating with the various nodes 102a-h on a network and Fig.1 [0033], more ports/plurality of ports for communicating with the various nodes on a network); and 
circuitry configured to (Fig.4 [0066], integrated circuit implemented in FPGA):
receive a series of related messages from a first device on the network via at least one port of the plurality of ports (Fig.1-2 [0051]-[0053], receiving one or more packets/a series of related messages from a network fabric 220 first device on the network through the port 218a of the multiple ports to a receive queue 214b);
determine whether one or more messages of the series of related messages has been received out-of-order based at least in part on a sequence number included in the one or more messages (Fig.9A-B [0206], determining whether packets/one or more messages of the series of related messages has been received out of sequence/out-of-order not only with respect to their packet sequence numbers, but also relative to the order in which the packets relate to each other due to possibly lost packets based on a sequence number included in the packets/one or more messages and Fig.14 [0242], determining the received packets are out of order based at least in part on a packet sequence number assigned to each packet/sequence number included in the one or more messages and Fig.8 [0167], determining the packets that have arrived out of order based on the sequence numbers “1,2,3,1” of the packets in the flowlet 800 and Fig.7 [0150]-[0152], determining the packets arrived out of order based at least in part on a sequence number of packet); and
send the series of related messages to a second device via one or more ports of the plurality of ports in an order indicated by sequence numbers included in the series of related messages (Fig.10 [0210]-[0211], sending the packets 1004 a-d, 1006 a-d, 1008 a-d in each flowlet 1002 a-c assigned/indicated a packet sequence number/ series of related messages to the destination system/second device via one or more ports 218a of the multiple ports in the buffers 1010 in the order based on establishing the packets 1004 a-d, 1006 a-d, 1008 a-d within their respective flowlets 1002 a-c in their order).
	Even though Shalev discloses wherein determine whether one or more messages of the series of related messages has been received out-of-order based at least in part on a sequence number included in the one or more messages; send the series of related messages to a second device via one or more ports of the plurality of ports in an order indicated by sequence numbers included in the series of related messages, in the same field of endeavor, Steffen teaches wherein determine whether one or more messages of the series of related messages has been received out-of-order based at least in part on a sequence number included in the one or more messages (Fig.2 [0047], the service data flow queue manager 224 of network computing device 106 is configured to determine whether the queue in which an IP packet is to be enqueued/the series of related messages is out of order based on a TCP sequence number included in the header of the IP packets/one or more messages and Fig.4 [0055]-[0056], delivering/sending the packets in order queue indicated in the packets enqueued/ the series of related messages based on the traffic flow manager 212 determines whether the IP packets type can be delivered out of order, such as an RoHC feedback packet type).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Shalev to incorporate the teaching of Steffen in order to provide for managing out-of-order delivery of IP packets via lower layer Automatic Repeat reQuest (ARQ) protocols. 
	It would have been beneficial to use the service data flow queue manager 224 of network computing device 106 which is configured to determine whether the queue in which an IP packet is to be enqueued is out of order and, if so, enqueue the IP packet to a position in the queue as a function of a TCP sequence number associated with the IP packet (e.g., contained in the header of the IP packet) as taught by Steffen to have incorporated in the system of Shalev to provide for managing out-of-order delivery of PDCP interspersed feedback packets to a Robust Header Compression (RoHC) compressor entity (i.e., RoHC feedback packets) via lower layer Automatic Repeat reQuest (ARQ) protocols. (Steffen, Fig.2 [0047], Fig.4 [0054] and Fig.4 [0055]-[0056])


Regarding claim 3, Shalev and Steffen disclose all the elements of claim 1 as stated above wherein Shalev further discloses the circuitry is further configured to send the received series of related messages to a buffering server for temporary storage (Fig.10A-B [0209]-[0211], sending the packets 1004 a-d, 1006 a-d, 1008 a-d in each flowlet 1002 a-c/series of related messages to the buffers 1010/buffering server for temporary storage and Fig.16 [0274], the memory 1618 is volatile such as RAM/temporary storage and Fig.1 [0031], the router 106/buffering server).

Regarding claim 4, Shalev and Steffen disclose all the elements of claim 1 as stated above wherein Shalev further discloses the circuitry is further configured to:
determine that a missing message has not been received in order based at least in part on the sequence numbers in received messages of the series of related messages (Fig.8 [0163]-[0164], determine whether a packet dropped/missing message has not been received in order based at least in part on the packet sequence numbers “1,2,3,4,5…” and Fig.10A-B [0210], determining that a drop packet/missing message has not been received in order based at least in part on the packet sequence numbers in received messages of the packets 1004 a-d, 1006 a-d, 1008 a-d in each flowlet 1002 a-c/series of related messages);
count a number of messages of the series of related messages received after a sequence number at which the missing message should have been received (Fig.8 [0164]-[0165], counting packets/number of messages with the sequence numbers at which the excessive drops packets/missing message should have been received by a timer of flowlet 800 and Fig.13 [0240], initiating a timer for no response messages/ missing message);
compare the counted number of messages to a threshold value (Fig.8 [0165]-[0166], comparing the counted packets to a new start-of-sequence indicator and a start-of-sequence indicator/threshold value); and
in response to the counted number of messages exceeding the threshold value: determine that the missing message is lost (Fig.8 [0164]-[0167], determining the packet dropped/missing message is lost in a start-of-sequence indicator of packet that has arrived out of order in response to the counted packet comparison to the new start-of-sequence indicator and the start-of-sequence indicator/threshold value and Fig.13 [0240], in response to the timer has expired/exceeding a threshold value, determining that no response messages are received/missing message is lost); and
request the missing message from at least one of a buffering server and the first device (. Additionally, Steffen discloses wherein compare the counted number of messages to a threshold value (Fig.2 [0044]-[0045], comparing the counted packets to a threshold value of the ACK number threshold determiner 218); and
in response to the counted number of messages exceeding the threshold value: determine that the missing message is lost (Fig.3 [0049], determining the packet is a missing message in response to the counted packet comparison to the threshold value and Fig.3 [0077]-[0078], determining the plurality of IP packets are missing in the determining service data flow queue are out of order); and
request the missing message from at least one of a buffering server and the first device (Fig.6 [0064]-[0065], requesting the missing IP data packets for retransmission from the TCP ACK queue of the traffic flow manager 212/ buffering server and the network computing device and Fig.1 [0030] the buffer of the network computing device).

Regarding claim 5, Shalev and Steffen disclose all the elements of claim 1 as stated above wherein Shalev further discloses the circuitry is further configured to:
determine that a missing message has not been received in order based at least in part on the sequence numbers in received messages of the series of related messages (Fig.8 [0163]-[0164], determine whether a packet dropped/missing message has not been received in order based at least in part on the packet sequence numbers “1,2,3,4,5…” and Fig.10A-B [0210], determining that a drop packet/missing message has not been received in order based at least in part on the packet sequence numbers in received messages of the packets 1004 a-d, 1006 a-d, 1008 a-d in each flowlet 1002 a-c/series of related messages);
initiate a timer for receiving the missing message (Fig.13 [0240], initiating a timer for no response messages/missing message); and
in response to the timer exceeding a threshold value:
determine that the missing message is lost (Fig.13 [0240], in response to the timer has expired/exceeding a threshold value, determining that no response messages are received/missing message is lost); and
request the missing message from at least one of a buffering server and the first device (Fig.13 [0240], requesting to resend the no response messages/missing message from the buffering server and the network node and Fig.8 [0164]-[0165], requesting the dropped packets for a large number of retransmission from the buffering server for the flowlet 800 and the other switches or nodes and [0197] request to resend the missing packets and [0239] request to retransmit a packet and Fig.1 [0031], the router 106/ buffering server).

Regarding claim 10, Shalev disclose wherein a method performed by a programmable switch (Fig.1 [0026], a method performed by a programmable switches 104a-c and Fig.4 [0066], field-programmable gate array (FPGA) implemented), the method comprising:
receiving a series of related messages from a first device (Fig.1-2 [0051]-[0053], receiving one or more packets/a series of related messages from a network fabric 220 first device on the network);
determining whether one or more messages of the series of related messages has been received out-of-order based at least in part on a sequence number included in the one or more messages (Fig.9A-B [0206], determining whether packets/one or more messages of the series of related messages has been received out of sequence/out-of-order not only with respect to their packet sequence numbers, but also relative to the order in which the packets relate to each other due to possibly lost packets based on a sequence number included in the packets/one or more messages and Fig.14 [0242], determining the received packets are out of order based at least in part on a packet sequence number assigned to each packet/sequence number included in the one or more messages and Fig.8 [0167], determining the packets that have arrived out of order based on the sequence numbers “1,2,3,1” of the packets in the flowlet 800 and Fig.7 [0150]-[0152], determining the packets arrived out of order based at least in part on a sequence number of packet); and
in response to determining that one or more messages have been received out-of-
order, delaying sending at least one message of the series of related messages (Fig.8 [0170]-[0171], delaying sending packets/at least one message of the series of related messages in response to determining the packet dropped and the packet sequence numbers have not been acknowledged/out-of-order based on the start-of-sequence and Fig.9A-B [0176], the packets are delayed/delaying at least one message of the series of related messages in response to determining the one or more packets have been dropped/out-of-order in the network),
thereby sending the series of related messages to a second device in order (Fig.10 [0210]-[0211], sending the packets 1004 a-d, 1006 a-d, 1008 a-d in each flowlet 1002 a-c assigned a packet sequence number/series of related messages to the destination system/second device via one or more ports 218a of the multiple ports in the buffers 1010 in the order based on establishing the packets 1004 a-d, 1006 a-d, 1008 a-d within their respective flowlets 1002 a-c in their order).
	Even though Shalev discloses wherein in response to determining that one or more messages have been received out-of-order, delaying sending at least one message of the series of related messages, thereby sending the series of related messages to a second device in order, in the same field of endeavor, Steffen teaches wherein in response to determining that one or more messages have been received out-of-order, delaying sending at least one message of the series of related messages (Fig.2 [0047], the service data flow queue manager 224 of network computing device 106 is configured to determine whether the queue in which an IP packet is to be enqueued/the series of related messages is out of order based on a TCP sequence number included in the header of the IP packet/one or more messages and Fig.1-3 [0049], the data flow packets are delayed/delaying at least one message of the series of related messages in response to determining the one or more data flow packets have been out-of-order in a computing network and Fig.4 [0055]-[0056], delivering/sending the packets in order queue indicated in the packets enqueued/ the series of related messages based on the traffic flow manager 212 determines whether the IP packets type can be delivered out of order, such as an RoHC feedback packet type).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Shalev to incorporate the teaching of Steffen in order to provide for managing out-of-order delivery of IP packets via lower layer Automatic Repeat reQuest (ARQ) protocols. 
	It would have been beneficial to use the service data flow queue manager 224 of network computing device 106 which is configured to determine whether the queue in which an IP packet is to be enqueued is out of order and, if so, enqueue the IP packet to a position in the queue as a function of a TCP sequence number associated with the IP packet (e.g., contained in the header of the IP packet) as taught by Steffen to have incorporated in the system of Shalev to provide for managing out-of-order delivery of PDCP interspersed feedback packets to a Robust Header Compression (RoHC) compressor entity (i.e., RoHC feedback packets) via lower layer Automatic Repeat reQuest (ARQ) protocols. (Steffen, Fig.2 [0047], Fig.1-3 [0049], Fig.4 [0054] and Fig.4 [0055]-[0056])

Regarding claim 12, Shalev and Steffen disclose all the elements of claim 10 as stated above wherein Shalev further discloses sending the received series of related messages to a buffering server for temporary storage (Fig.10A-B [0209]-[0211], sending the packets 1004 a-d, 1006 a-d, 1008 a-d in each flowlet 1002 a-c/series of related messages to the buffers 1010/buffering server for temporary storage and Fig.16 [0274], the memory 1618 is volatile such as RAM/temporary storage and Fig.1 [0031], the router 106/buffering server).

Regarding claim 13, Shalev and Steffen disclose all the elements of claim 10 as stated above wherein Shalev further discloses determining that a missing message has not been received in order based at least in part on sequence numbers in received messages of the series of related messages (Fig.8 [0163]-[0164], determine whether a packet dropped/missing message has not been received in order based at least in part on the packet sequence numbers “1,2,3,4,5…” and Fig.10A-B [0210], determining that a drop packet/missing message has not been received in order based at least in part on the packet sequence numbers in received messages of the packets 1004 a-d, 1006 a-d, 1008 a-d in each flowlet 1002 a-c/series of related messages);
counting a number of messages of the series of related messages received after a sequence number at which the missing message should have been received (Fig.8 [0164]-[0165], counting packets/number of messages with the sequence numbers at which the excessive drops packets/missing message should have been received by a timer of flowlet 800 and Fig.13 [0240], initiating a timer for no response messages/ missing message);
comparing the counted number of messages to a threshold value (Fig.8 [0165]-[0166], comparing the counted packets to a new start-of-sequence indicator and a start-of-sequence indicator/threshold value); and
in response to the counted number of messages exceeding the threshold value:
determining that the missing message is lost (Fig.8 [0164]-[0167], determining the packet dropped/missing message is lost in a start-of-sequence indicator of packet that has arrived out of order in response to the counted packet comparison to the new start-of-sequence indicator and the start-of-sequence indicator/threshold value and Fig.13 [0240], in response to the timer has expired/exceeding a threshold value, determining that no response messages are received/missing message is lost); and
requesting the missing message from at least one of a buffering server and the first device (Fig.8 [0164]-[0165], requesting the dropped packets for a large number of retransmission from the buffering server for the flowlet 800 and the other switches or nodes and [0197] request to resend the missing packets and [0239] request to retransmit a packet and Fig.1 [0031], the router 106/buffering server). Additionally, Steffen discloses wherein comparing the counted number of messages to a threshold value (Fig.2 [0044]-[0045], comparing the counted packets to a threshold value of the ACK number threshold determiner 218); and
in response to the counted number of messages exceeding the threshold value:
determining that the missing message is lost (Fig.3 [0049], determining the packet is a missing message in response to the counted packet comparison to the threshold value and Fig.3 [0077]-[0078], determining the plurality of IP packets are missing in the determining service data flow queue are out of order); and
requesting the missing message from at least one of a buffering server and the first device (Fig.6 [0064]-[0065], requesting the missing IP data packets for retransmission from the TCP ACK queue of the traffic flow manager 212/buffering server and the network computing device and Fig.1 [0030] the buffer of the network computing device).

Regarding claim 14, Shalev and Steffen disclose all the elements of claim 10 as stated above wherein Shalev further discloses determining that a missing message has not been received in order based on sequence numbers in received messages of the series of related messages (Fig.8 [0163]-[0164], determine whether a packet dropped/missing message has not been received in order based at least in part on the packet sequence numbers “1,2,3,4,5…” and Fig.10A-B [0210], determining that a drop packet/missing message has not been received in order based at least in part on the packet sequence numbers in received messages of the packets 1004 a-d, 1006 a-d, 1008 a-d in each flowlet 1002 a-c/series of related messages);
initiating a timer for receiving the missing message (Fig.13 [0240], initiating a timer for no response messages/missing message); and
in response to the timer exceeding a threshold value:
determining that the missing message is lost (Fig.13 [0240], in response to the timer has expired/exceeding a threshold value, determining that no response messages are received/missing message is lost); and
requesting the missing message from at least one of a buffering server and the first device (Fig.13 [0240], requesting to resend the no response messages/missing message from the buffering server and the network node and Fig.8 [0164]-[0165], requesting the dropped packets for a large number of retransmission from the buffering server for the flowlet 800 and the other switches or nodes and [0197] request to resend the missing packets and [0239] request to retransmit a packet and Fig.1 [0031], the router 106/buffering server).



Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev et al. [hereinafter as Shalev], US 2017/0187846 A1 in view of Steffen et al. [hereinafter as Steffen], US 2019/0044878 A1 further in view of Joshua et al. [hereinafter as Joshua], US 2017/0286363 A1.
Regarding claim 2, Shalev and Steffen disclose all the elements of claim 1 as stated above wherein Shalev further discloses the circuitry is further configured to identify the series of related messages as Non-Volatile Memory express (NVMe) messages based on an NVMe capsule included in each message of the series of related messages (Fig.15 [0254], identifying the one or more packets/series of related messages as Non-Volatile Memory express (NVMe) messages based on an encapsulated packet and Fig.15 [0257], NVMe local bus protocol, also see [0080], [0269], [0274], [0279]-[0280], [0295] and Fig.1 [0034], examining and identifying large amounts of data by Machine learning).
	Even though Shalev and Steffen disclose the circuitry is further configured to identify the series of related messages as Non-Volatile Memory express (NVMe) messages based on an NVMe capsule included in each message of the series of related messages, in the same field of endeavor, Joshua teaches wherein the circuitry is further configured to identify the series of related messages as Non-Volatile Memory express (NVMe) messages based on an NVMe capsule included in each message of the series of related messages (Fig.7 [0048], the circuitry of NVU 210 is configured to read a command identifier/identify the NVMe write command/series of related messages as Non-Volatile Memory express (NVMe) messages based on an NVMeOF write command capsule included in each NVMeOF packet of NVMeOF packets/series of related messages). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Shalev and Steffen to incorporate the teaching of Joshua in order to provide a scalable storage architecture for higher bandwidths. 
	It would have been beneficial to use each NVMeOF write command capsule (e.g., 2.1) which is unwrapped to obtain the NVMe write command at NVU 210 as the NVMeOF read command capsule is received, e.g., by reading a command identifier
and any other segment descriptor of the capsule to separate the SQE and additional memory data (if any) in the command capsule as taught by Joshua to have incorporated in the system of Shalev and Steffen to provide an improved latency in memory access. (Joshua, Fig.1 [0027] and Fig.7 [0048])

Regarding claim 11, Shalev and Steffen disclose all the elements of claim 10 as stated above wherein Shalev further discloses identifying the series of related messages as Non-Volatile Memory express (NVMe) messages (Fig.15 [0254], identifying the one or more packets/series of related messages as Non-Volatile Memory express (NVMe) messages based on an encapsulated packet and Fig.15 [0257], NVMe local bus protocol, also see [0080], [0269], [0274], [0279]-[0280], [0295] and Fig.1 [0034], examining and identifying large amounts of data by Machine learning).
	Even though Shalev and Steffen disclose identifying the series of related messages as Non-Volatile Memory express (NVMe) messages, in the same field of endeavor, Joshua teaches wherein identifying the series of related messages as Non-Volatile Memory express (NVMe) messages (Fig.7 [0048], the circuitry of NVU 210 is configured to read a command identifier/identify the NVMe write command/series of related messages as Non-Volatile Memory express (NVMe) messages based on an NVMeOF write command capsule included in each NVMeOF packet of NVMeOF packets/series of related messages).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Shalev and Steffen to incorporate the teaching of Joshua in order to provide a scalable storage architecture for higher bandwidths. 
	It would have been beneficial to use each NVMeOF write command capsule (e.g., 2.1) which is unwrapped to obtain the NVMe write command at NVU 210 as the NVMeOF read command capsule is received, e.g., by reading a command identifier
and any other segment descriptor of the capsule to separate the SQE and additional memory data (if any) in the command capsule as taught by Joshua to have incorporated in the system of Shalev and Steffen to provide an improved latency in memory access. (Joshua, Fig.1 [0027] and Fig.7 [0048])


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev et al. [hereinafter as Shalev], US 2017/0187846 A1 in view of Steffen et al. [hereinafter as Steffen], US 2019/0044878 A1 further in view of Yang et al. [hereinafter as Yang], US 2020/0151104 A1.
Regarding claim 6, Shalev and Steffen disclose all the elements of claim 1 as stated above wherein Shalev further discloses at least one memory, and wherein the circuitry is further configured to maintain a data structure indicating an NVMe connection state between the first device and the second device (Fig.1 [0089], the memory 528 and data structure indicating the information related to the destination address between the network devices and Fig.12 [0226], data structure indicating the transport context connection information for the network device and Fig.15 [0257], NVMe local bus protocol).
	Even though Shalev and Steffen disclose at least one memory, and wherein the circuitry is further configured to maintain a data structure indicating an NVMe connection state between the first device and the second device, in the same field of endeavor, Yang teaches wherein at least one memory, and wherein the circuitry is further configured to maintain a data structure indicating an NVMe connection state between the first device and the second device (Fig.1 [0102], memory controller data structure is enabling/indicating an NVMe solid state drive connection state between the PCIe switch devices and Fig.1 [0112], the controller memory buffer 116, the identify controller data structure is indicating an NVMe atomic write unit power fail field connection state between the network devices and Fig.3 [0149], the configuration space data structure is indicating the NVMe solid state drive connection state between the PCIe switch devices).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Shalev and Steffen to incorporate the teaching of Yang in order to provide data requested by configuration read request transaction layer packets. 
	It would have been beneficial to use an application program executing on a host which interact with a memory controller using commands designed for byte-addressable memory, and interact with an NVMe solid state drive using commands designed for block-addressable storage devices. A novel feature of the invention is to provide a PCie switch and a management central processing unit that generate a persistent memory controller data structure that is used for emulating the functions of a persistent memory controller. This enables the host to access an NVMe solid state drive connected to the PCIe switch through a PCIe bus in a manner similar to accessing a non-volatile dual in-line memory module that is connected to a memory bus as taught by Yang to have incorporated in the system of Shalev and Steffen to provide remote persistent memory through an infiniBand network fabric. (Yang, Fig.1 [0102], Fig.1 [0112], Fig.3 [0149] and Fig. 5 [0178])

Regarding claim 15, Shalev and Steffen disclose all the elements of claim 10 as stated above wherein Shalev further discloses maintaining a data structure indicating an NVMe connection state between the first device and the second device (Fig.1 [0089], the memory 528 and data structure indicating the information related to the destination address between the network devices and Fig.12 [0226], data structure indicating the transport context connection information for the network device and Fig.15 [0257], NVMe local bus protocol).
	Even though Shalev and Steffen disclose wherein maintaining a data structure
indicating an NVMe connection state between the first device and the second device, in the same field of endeavor, Yang teaches wherein maintaining a data structure
indicating an NVMe connection state between the first device and the second device. (Fig.1 [0102], memory controller data structure is enabling/indicating an NVMe solid state drive connection state between the PCIe switch devices and Fig.1 [0112], the controller memory buffer 116, the identify controller data structure is indicating an NVMe atomic write unit power fail field connection state between the network devices and Fig.3 [0149], the configuration space data structure is indicating the NVMe solid state drive connection state between the PCIe switch devices).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Shalev and Steffen to incorporate the teaching of Yang in order to provide data requested by configuration read request transaction layer packets. 
	It would have been beneficial to use an application program executing on a host which interact with a memory controller using commands designed for byte-addressable memory, and interact with an NVMe solid state drive using commands designed for block-addressable storage devices. A novel feature of the invention is to provide a PCie switch and a management central processing unit that generate a persistent memory controller data structure that is used for emulating the functions of a persistent memory controller. This enables the host to access an NVMe solid state drive connected to the PCIe switch through a PCIe bus in a manner similar to accessing a non-volatile dual in-line memory module that is connected to a memory bus as taught by Yang to have incorporated in the system of Shalev and Steffen to provide remote persistent memory through an infiniBand network fabric. (Yang, Fig.1 [0102], Fig.1 [0112], Fig.3 [0149] and Fig. 5 [0178])


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev et al. [hereinafter as Shalev], US 2017/0187846 A1 in view of Steffen et al. [hereinafter as Steffen], US 2019/0044878 A1 further in view of Jain et al. [hereinafter as Jain], US 2021/0218623 A1.
Regarding claim 7, Shalev and Steffen disclose all the elements of claim 1 as stated above wherein Shalev further discloses the circuitry is further configured to send different messages of the series of related messages to the second device using different paths having an equal number of hops between the programmable switch and the second device (Fig.7A-B [0134]-[0135, sending the plurality of packets to different switches by using the multiple available paths having the same hops between the programmable switch and the different switches/second device).
	Even though Shalev and Steffen disclose the circuitry is further configured to send different messages of the series of related messages to the second device using different paths having an equal number of hops between the programmable switch and the second device, in the same field of endeavor, Jain teaches wherein the circuitry is further configured to send different messages of the series of related messages to the second device using different paths having an equal number of hops between the
programmable switch and the second device (Fig.9 [0059]-[0060], transmitting data messages/ different messages of the series of related messages between the routing forwarding elements 920 and 930 by using equal cost paths/different paths having an equal number of hops between multiple switches).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Shalev and Steffen to incorporate the teaching of Jain in order to provide a stateful service and maintain state information for each flow crossing the logical switches. 
	It would have been beneficial to use the paths between routing elements 920 and 930 (i.e., 905A to 905C and 905B to 905D) which are equal cost in the illustrated
embodiment and either can be selected for transmitting data messages between the routing (e.g., forwarding) elements 920 and 930. By bonding the two equal cost paths at the logical switch interface, the invention ensures that all data messages that are sent along either path are processed by the same service engine 913 to ensure that state information maintained at the service engine is complete as taught by Jain to have incorporated in the system of Shalev and Steffen to provide the data message to the egress interface to forward to the next hop of the data message. (Jain, Fig.8 [0058] and Fig.9 [0059]-[0060])

Regarding claim 16, Shalev and Steffen disclose all the elements of claim 10 as stated above wherein Shalev further discloses sending different messages of the series of related messages to the second device using different paths having an equal number of hops between the programmable switch and the second device (Fig.7A-B [0134]-[0135, sending the plurality of packets to different switches by using the multiple available paths having the same hops between the programmable switch and the different switches/second device).
	Even though Shalev and Steffen disclose wherein sending different messages
of the series of related messages to the second device using different paths having an
equal number of hops between the programmable switch and the second device, in the same field of endeavor, Jain teaches wherein sending different messages of the series of related messages to the second device using different paths having an equal number of hops between the programmable switch and the second device (Fig.9 [0059]-[0060], transmitting data messages/ different messages of the series of related messages between the routing forwarding elements 920 and 930 by using equal cost paths/ different paths having an equal number of hops between multiple switches).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Shalev and Steffen to incorporate the teaching of Jain in order to provide a stateful service and maintain state information for each flow crossing the logical switches. 
	It would have been beneficial to use the paths between routing elements 920 and 930 (i.e., 905A to 905C and 905B to 905D) which are equal cost in the illustrated
embodiment and either can be selected for transmitting data messages between the routing (e.g., forwarding) elements 920 and 930. By bonding the two equal cost paths at the logical switch interface, the invention ensures that all data messages that are sent along either path are processed by the same service engine 913 to ensure that state information maintained at the service engine is complete as taught by Jain to have incorporated in the system of Shalev and Steffen to provide the data message to the egress interface to forward to the next hop of the data message. (Jain, Fig.8 [0058] and Fig.9 [0059]-[0060])


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev et al. [hereinafter as Shalev], US 2017/0187846 A1 in view of Steffen et al. [hereinafter as Steffen], US 2019/0044878 A1 further in view of Bannur Subraya et al. [hereinafter as Bannur Subraya], US 2021/0073086 A1.
Regarding claim 8, Shalev and Steffen disclose all the elements of claim 1 as stated above. 
	However, Shalev and Steffen does not explicitly disclose the circuitry is further
configured to: identify a message of the series of related messages as an NVMe message based on a priority field in the message; and prioritize processing of the message over other messages not identified as NVMe messages.                                          	In the same field of endeavor, Bannur Subraya teaches wherein the circuitry is further configured to:
identify a message of the series of related messages as an NVMe message based on a priority field in the message (Fig.5 [0062], identifying the packet/ message of the series of related messages as an NVMe message based on a time field/priority field in the message and Fig.1 [0020], identifying the lowest current value/priority for the controller busy time field); and prioritize processing of the message over other messages not identified as NVMe messages (Fig.4 [0052], decreasing the busy time value for the source controller/ prioritize processing of the message over other messages not identified as NVMe messages).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Shalev and Steffen to incorporate the teaching of Bannur Subraya in order to provide a convenient and useful way to prioritize I/O commands. 
	It would have been beneficial to use the functionality 500 which includes identifying a second controller in the NVMe subsystem for which a second value for the controller busy time field is lower than the first value. The second controller does
not apply the weighted round robin arbitration mechanism as taught by Bannur Subraya to have incorporated in the system of Shalev and Steffen to provide the latest controller busy time values for the controller. (Bannur Subraya, Fig.1 [0026], Fig.4 [0052], and Fig.5 [0062])

Regarding claim 9, Shalev, Steffen and Bannur Subraya disclose all the elements of claim 8 as stated above wherein Shalev further discloses the circuitry is further
configured to use a queue dedicated to NVMe messages for sending the message (Fig.1 [0008]-[0009], submission queue to the NVMe specification is for sending the packet message and Fig.1 [0014], priority queue to the NVMe driver is for sending the packet message).

Regarding claim 17, Shalev and Steffen disclose all the elements of claim 10 as stated above.
	However, Shalev and Steffen does not explicitly disclose wherein identifying a received message as an NVMe message based on a priority field in the received message; and prioritizing processing of the received message over other messages not
identified as NVMe messages.
	In the same field of endeavor, Bannur Subraya teaches wherein identifying a received message as an NVMe message based on a priority field in the received message (Fig.5 [0062], identifying the packet/ message of the series of related messages as an NVMe message based on a time field/priority field in the message and Fig.1 [0020], identifying the lowest current value/priority for the controller busy time field); and prioritizing processing of the received message over other messages not
identified as NVMe messages (Fig.4 [0052], decreasing the busy time value for the source controller/prioritize processing of the message over other messages not identified as NVMe messages).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Shalev and Steffen to incorporate the teaching of Bannur Subraya in order to provide a convenient and useful way to prioritize I/O commands. 
	It would have been beneficial to use the functionality 500 which includes identifying a second controller in the NVMe subsystem for which a second value for the controller busy time field is lower than the first value. The second controller does
not apply the weighted round robin arbitration mechanism as taught by Bannur Subraya to have incorporated in the system of Shalev and Steffen to provide the latest controller busy time values for the controller. (Bannur Subraya, Fig.1 [0026], Fig.4 [0052], and Fig.5 [0062])

Regarding claim 18, Shalev, Steffen and Bannur Subraya disclose all the elements of claim 17 as stated above wherein Shalev further discloses using a queue dedicated to NVMe messages for sending the message (Fig.1 [0008]-[0009], submission queue to the NVMe specification is for sending the packet message and Fig.1 [0014], priority queue to the NVMe driver is for sending the packet message).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shalev et al. [hereinafter as Shalev], US 2017/0187846 A1 in view of Hui et al. [hereinafter as Hui], US 2014/0269413 A1.
Regarding claim 19, Shalev disclose wherein a network controller (Fig.1&15 [0252], processing cores 1502/a network controller), comprising:
at least one memory storing a network topology for a network (Fig.1&15 [0252], a memory 1510 storing a network PCI-type topology for a network);
an interface configured to communicate with a plurality of programmable switches on the network (Fig.1&15 [0252], a bus interface module 1508 and a network interface module 1512 configured to communicate with a plurality of programmable
switches 104a-c on the network and Fig.4 [0066], field-programmable gate array (FPGA) implemented); and
means for selecting, using the stored network topology (Fig.1&15 [0259]-[0261], using the stored Peripheral Component Interconnect PCI type network topology), a programmable switch between a first device and a second device on the network to serve as a message sequencer for reordering out-of-order messages in a series of related messages sent from the first device to the second device via the programmable switch (Fig.1 [0024]-[0025], managing/ selecting the packet reordering for out of order packets due to packet drops and packet retransmission between the switches and destination nodes network and Fig.4 [0075]-[0076], the network adaptor is reordering the packet that have arrived out of order packets in the stream of packets/series of related messages between the switches and destination nodes network and Fig.7A-B [0150]-[0152], the network adaptor is serving as packets sequencer for reordering the packet to place them in their intended sequence that the packets had arrived out of order in the buffers/series of related messages between host device and other switches or nodes in the network and Fig.8 [0173], re-ordering of the packets that arrived out of order between the source end  and the destination end of the flow 810 and Fig.1&10A-B [0213]-[0215], reordering the out of order packets in 1002a-c flowlets).
	Even though Shalev discloses wherein means for selecting, using the stored network topology, a programmable switch between a first device and a second device on the network to serve as a message sequencer for reordering out-of-order messages in a series of related messages sent from the first device to the second device via the programmable switch, in the same field of endeavor, Hui teaches wherein means for selecting, using the stored network topology (Fig.5A-B [0058], using the stored Peripheral Component Interconnect PCI type network topology), a programmable switch
between a first device and a second device on the network to serve as a message
sequencer for reordering out-of-order messages in a series of related messages sent
from the first device to the second device via the programmable switch (Fig.5A-B [0058]-[0059], each node/message sequencer between the first node and the destination node is re-ordering the packets upon reception in out-of-order packet based on the decision of which network topology to use among the first directed acyclic graph  (DAG) topology and the second DAG topology).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Shalev to incorporate the teaching of Hui in order to provide for determining and utilizing multiple DAG topologies in a shared-media communication network. 
	It would have been beneficial to make an independent decision of which topology to use by each node along the path of the traffic, on a real-time per-packet basis, since there are no loops created between the two topologies according to the techniques herein. Notably, since alternating between topologies on a per-packet basis for multi-packet flows may result in out-of-order packet reception, various known techniques may be used to re-order the packets upon reception at the destination node (e.g., the root node) as taught by Hui to have incorporated in the system of Shalev to improve reliability and latency in the shared-media communication network. (Hui, Fig.1 [0003] and Fig.5A-B [0058]-[0059])


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shalev et al. [hereinafter as Shalev], US 2017/0187846 A1 in view of Hui et al. [hereinafter as Hui], US 2014/0269413 A1 further in view of Jain et al. [hereinafter as Jain], US 2021/0218623 A1.
Regarding claim 20, Shalev and Hui disclose all the elements of claim 19 as stated above wherein Shalev further discloses the circuitry is further means for
programming the selected programmable switch to enable use of different paths in the
network having an equal number of hops for sending different messages of the series
of related messages from the selected programmable switch to the second device (Fig.7A-B [0134]-[0135, sending the plurality of packets to different switches by using the multiple available paths having the same hops between the programmable switch and the different switches/second device).
	Even though Shalev and Hui disclose means for programming the selected programmable switch to enable use of different paths in the network having an equal number of hops for sending different messages of the series of related messages from the selected programmable switch to the second device, in the same field of endeavor, Jain teaches wherein means for programming the selected programmable switch to enable use of different paths in the network having an equal number of hops for sending different messages of the series of related messages from the selected programmable switch to the second device (Fig.9 [0059]-[0060], enabling use of equal cost paths/different paths having an equal number of hops between multiple switches for transmitting data messages/ different messages of the series of related messages between the routing forwarding elements 920 and 930).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shalev et al. (U.S Patent No.: US 10880204 B1) teaches Low Latency Access for Storage using Multiple Paths.

Li et al. (Pub. No.: US 2019/0342785 A1) teaches Data Packet Transmission Method, Sending Device, and Receiving Device.

Hong et al. (U.S Patent No.: US 9467380 B2) teaches Data Center Network Flow Migration Method and System Thereof.

Chau et al. (Pub. No.: US 2014/0219284 A1) teaches Method and System for Reduction of Time Variance of Packets Received from Bonded Communication Links.

Ramaswamy et al. (Pub. No.: US 2018/0335953 A1) teaches Systems and Methods for Hardware-based Raid Acceleration for Variable-Length and Out-of-Order Transactions.

Song et al. (Pub. No.: US 2013/0263249 A1) teaches Enhancing IPSEC Performance and Security Against Eavesdropping.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.L/Examiner, Art Unit 2414      

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414